DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 12/6/21, with respect to claims 1, 5-8, 11, 13, 14, 27, 31-34, 37, 46-47, and 50-53 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-8, 11, 13, 14, 27, 31-34, 37, 46-47, and 50-53 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to data transmission, descrambling and demodulation. None of the prior art teach or suggest generating a scrambling sequence in accordance with one or more first parameters, the one or more first parameters being determined in accordance with a predefined applied scenario and/or high-layer indication information, wherein the one or more first parameters comprise a Radio Network Temporary Identity (RNTI); scrambling Downlink Control Information (DCI) using the generated scrambling sequence; and transmitting the scrambled DCI to a User Equipment (UE), wherein when a scrambling identifier has been configured, the one or more first parameters further comprise the scrambling identifier, and generating the scrambling sequence in the specific equations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         December 23, 2021
/EVA Y PUENTE/                                                                                                                                                   Primary Examiner, Art Unit 2632